Plaintiff's petition for reargument is denied. But there must be a correction as to facts of an error for which the author of the opinion is responsible. The contract for the "down-town office building in St. Paul" was the contract, as the opinion states, of the corporation. But the down payment was not paid finally by the corporation, but by Mr. Vogt personally. There are in evidence two checks of the corporation, at least they are signed "E.C. Vogt, *Page 446 
Inc." one for $5,000 and the other for $12,000, which appear to have been tendered to apply on this contract. They were not paid because the drawer did not have in the drawee bank the funds to meet them. But all that is immaterial and does not touch the fact, apparent on the face of the contract, that the undertaking thereby evidenced was that of the corporation rather than of Mr. Vogt personally. That transaction, with others in evidence, makes inescapable the conclusion that the company was doing business in Minnesota without statutory authority.